Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of two counts each of robbery in the first degree (Penal Law § 160.15 [3], [4]), robbery in the second degree (Penal Law § 160.10 [2]) and criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]) and sentencing him as a second violent felony offender to concurrent terms of incarceration, the longest of which are two determinate terms of 25 years. We reject the contention of defendant that he was denied effective assistance of counsel. “The failure to make pretrial motions does not compel the finding that counsel was ineffective” (People v Walker, 234 AD2d 962, 963, lv denied 89 NY2d 1042; see, People v Arnold, 188 AD2d 1020, 1021, lv denied 81 NY2d 836). Viewing the evidence, the law and the circumstances of this case, in totality and as of the time of the representation, we conclude that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 712; People v Baldi, 54 NY2d 137, 147). We further reject defendant’s contention that the evidence is legally insufficient to support the convictions (see, *989People v Bleakley, 69 NY2d 490, 495). The sentence is not unduly harsh or severe. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Robbery, 1st Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Burns, JJ.